Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 1 of 27



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA


                                       Civ. Case No.



  SUN COMMODITIES, INC., d/b/a SUN
  CITY PRODUCE CO.,

        Plaintiff,
  vs.

  PENN DUTCH FOOD CENTER, INC.,
  PENN DUTCH FOOD CENTER II, INC.,
  RICKI SALSBURG, PAUL SALSBURG,
  WILLIAM SALSBURG, GREG SALSBURG,
  MICAH SALSBURG, SOPHY SALSBURG,
  JACOB SALSBURG, PENN DUTCH FOOD
  CENTER III, LLC., and PENN DUTCH
  PLAZA LLC.,

        Defendants.
                                          /


                                      COMPLAINT

        Plaintiff SUN COMMODITIES, INC. d/b/a SUN CITY PRODUCE CO. (“SUN CITY”)

  hereby sues Defendants PENN DUTCH FOOD CENTER, INC. (“PENN DUTCH I”), PENN

  DUTCH FOOD CENTER II, INC. (“PENN DUTCH II”), RICKI SALSBURG, PAUL

  SALSBURG, WILLIAM SALSBURG, GREG SALSBURG, MICAH SALSBURG, SOPHY

  SALSBURG, JACOB SALSBURG (the individual Defendants are collectively referred to herein

  as the “Individual Defendants”), PENN DUTCH FOOD CENTER III, LLC. (“PENN DUTCH

  III”), and PENN DUTCH PLAZA LLC (“PENN DUTCH PLAZA”), and alleges as follows:




                                              1
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 2 of 27



                                  JURISDICTION AND VENUE

          1.      This action seeks to enforce SUN CITY’s rights pursuant to the Perishable

  Agricultural Commodities Act of 1930, 7 U.S.C. §499(a) - §499(s), as amended in 1984, 7

  U.S.C. §499e(c) (referred to herein as the “PACA”).

          2.      Jurisdiction over the Defendants is based upon Section 5(c) of the PACA, as

  amended, 7 U.S.C. §499e(c)(5) and 28 U.S.C. §1331, and 28 U.S.C. §1332.

          3.      Venue in this District is based on 28 U.S.C. §1391, in that the Defendants are

  located in this District, and a substantial part of the events or omissions giving rise to the claim

  occurred in this District.

                                           THE PARTIES

          4.      Plaintiff SUN CITY is a Florida corporation doing business in Pompano Beach,

  Florida. SUN CITY is engaged in the business of buying and selling wholesale quantities of

  fresh fruits and vegetables in interstate commerce, and was at all pertinent times a “Dealer,”

  “Broker,” and/or “Commission Merchant” as those terms are defined under the PACA, and was

  licensed under the PACA by the U.S.D.A.

          5.      Defendant PENN DUTCH I is a Florida corporation, and its principal place of

  business is at 3950 North 28th Terrace, Hollywood, FL 33020, and the company was at all

  material times a “Dealer” as that term is defined under the PACA.

          6.      Defendant PENN DUTCH II is a Florida corporation, and its principal place of

  business is at 3201 North State Road, Margate, FL 33063, and the company was at all material

  times a “Dealer” as that term is defined under the PACA.

          7.      Defendant RICKI SALSBURG is an individual who resides in South Florida, and

  according to the Florida Secretary of State records he is a Director of PENN DUTCH I and




                                                   2
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 3 of 27



  PENN DUTCH II. Based upon information and belief, he had control of the finances of PENN

  DUTCH I, PENN DUTCH II, and PENN DUTCH III at all material times.

         8.     Defendant PAUL SALSBURG is an individual who resides in South Florida, and

  according to the Florida Secretary of State records he is a Director of PENN DUTCH I and

  PENN DUTCH II. Based upon information and belief, he had control of the finances of PENN

  DUTCH I, PENN DUTCH II, and PENN DUTCH III at all material times.

         9.     Defendant WILLIAM SALSBURG is an individual who resides in South Florida,

  and according to the Florida Secretary of State records he is the Director of PENN DUTCH I and

  PENN DUTCH II. Based upon information and belief, he had control of the finances of PENN

  DUTCH I, PENN DUTCH II, and PENN DUTCH III at all material times.

         10.    Defendant GREG SALSBURG is an individual who resides in South Florida, and

  according to the Florida Secretary of State records he is the President of PENN DUTCH I and

  PENN DUTCH II. Based upon information and belief, he had control of the finances of PENN

  DUTCH I, PENN DUTCH II, and PENN DUTCH III at all material times.

         11.    Defendant MICAH SALSBURG is an individual who resides in South Florida,

  and according to the Florida Secretary of State records she is the Vice-President of PENN

  DUTCH I and PENN DUTCH II. Based upon information and belief, she had control of the

  finances of PENN DUTCH I, PENN DUTCH II, and PENN DUTCH III at all material times.

         12.    Defendant SOPHY SALSBURG is an individual who resides in South Florida,

  and according to the Florida Secretary of State records she is the Secretary of PENN DUTCH I

  and PENN DUTCH II. Based upon information and belief, she had control of the finances of

  PENN DUTCH I, PENN DUTCH II, and PENN DUTCH III at all material times.




                                                3
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 4 of 27



         13.     Defendant JACOB SALSBURG is an individual who resides in South Florida,

  and according to the Florida Secretary of State records he is the Treasurer of PENN DUTCH I

  and PENN DUTCH II. Based upon information and belief, he had control of the finances of

  PENN DUTCH I, PENN DUTCH II, and PENN DUTCH III at all material times.

         14.     Defendant PENN DUTCH FOOD CENTER III, LLC. is a Florida corporation

  and its principal place of business is at 2301 North University Drive., Sunrise, FL 33322.

         15.     Defendant PENN DUTCH PLAZA, LLC. is a Florida corporation, and its

  principal place of business is at 3325 South University Drive, Suite 210, Davie, FL 33328.

         16.     All conditions precedent to this action have occurred, or alternatively have been

  waived or excused.

         17.     SUN CITY has retained the undersigned attorney, and agreed to pay attorney’s

  fees, and is entitled to recover the attorney’s fees pursuant to the terms of its below identified

  invoices and all other applicable law. SUN CITY will not receive full payment as required by

  subsection 5(c) of PACA, 7 U.S.C. §499e(c), if SUN CITY must expend part of said payment in

  attorney’s fees, costs, and loss of interest due to Defendants violation of a statutory duty to

  maintain the trust and make full payment promptly and to defeat the inferior claims of the

  Defendants.


                                             COUNT I

                           Injunctive Relief to Compel Turnover and
                    Disgorgement of PACA Trust Assets re PENN DUTCH I

         (Against PENN DUTCH I and the other Defendants except for PENN DUTCH II)


         18.     Plaintiff realleges paragraphs 1 through 17 above.




                                                  4
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 5 of 27



         19.     This action is brought pursuant to the PACA, 7 U.S.C. §499e(c) (the “PACA”),

  and the regulations implementing PACA promulgated by the Secretary of the United States

  Department of Agriculture (“USDA”), 7 CRF Part 46 (1987) (“PACA Regulations”). 7 U.S.C.

  §499e(c) provides in pertinent part as follow:

         “(2) Perishable agricultural commodities received by a commission merchant,
         dealer or broker in all transactions, and all inventories of food or other products
         derived from perishable agricultural commodities, and any receivables or
         proceeds from the sale of such commodities of products, shall be held by such
         commission merchant, dealer or broker in trust for the benefit of all unpaid
         suppliers or sellers of such commodities or agents involved in the transaction,
         until such payment of sums owing in connection with such transactions has been
         received by such unpaid suppliers, seller or agents . . . ;

         (3)     . . . When the parties expressly agree to a payment time period different
         from that established by the Secretary, a copy of any such agreement shall be filed
         in the records of each party to the transaction and the terms of payment shall be
         disclosed on invoices, accountings, and other documents relating to the
         transaction.

         (4)     In addition to the method of preserving the benefits of the trust specified
         in paragraph (3), a licensee may use ordinary and usual billing or invoice
         statements to provide notice of the licensee's intent to preserve the trust. The bill
         or invoice statement must include the information required by the last sentence of
         paragraph (3) and contain on the face of the statement the following: "The
         perishable agricultural commodities listed on this invoice are sold subject to the
         statutory trust authorized by section 5(c) of the Perishable Agricultural
         Commodities Act, 1930 (7 U.S.C. 499e(c)). The seller of these commodities
         retains a trust claim over these commodities, all inventories of food or other
         products derived from these commodities, and any receivables or proceeds from
         the sale of these commodities until full payment is received.".

         (5)     The several District Courts of the United States are vested with
         jurisdiction specifically to entertain (I) actions by trust beneficiaries to enforce
         payment from the trust . . . .” [Emphasis supplied].


         20.     SUN CITY sold and delivered the perishable agricultural commodities to PENN

  DUTCH I which are identified on its invoices identified on its Statement attached hereto at

  Exhibit “A,” and PENN DUTCH I accepted the produce.




                                                   5
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 6 of 27



          21.     Simultaneously with delivering the produce described in each invoice to

  Defendant PENN DUTCH I, SUN CITY delivered to PENN DUTCH I invoices pertaining to

  each delivery which included the statutory notice of intent to preserve PACA Trust Benefits,

  specifically:

           “The perishable agricultural commodities listed on this invoice are sold subject to the
          statutory trust authorized by section 5(c) of the Perishable Agricultural Commodities Act,
          1930 (7 U.S.C. 499e(c)). The seller of these commodities retains a trust claim over these
          commodities, all inventories of food or other products derived from these commodities,
          and any receivables or proceeds from the sale of these commodities until full payment is
          received.”

  PENN DUTCH I received and signed the invoices.

          22.     The vast majority of the subject perishable agricultural commodities were grown

  outside the State of Florida, and SUN CITY had purchased a substantial amount of the produce

  from businesses outside the State of Florida.

          23.     Pursuant to the trust provisions of the PACA, at the time of receipt of said

  commodities, a statutory trust was established in favor of SUN CITY as to all commodities

  received by Defendant PENN DUTCH I from the sale of such commodities until full payment is

  made for said commodities by Defendant PENN DUTCH I in the amount of $97,899.85, plus

  interest.

          24.     Defendant PENN DUTCH I sold the subject Produce, and received consideration

  therefore, and such consideration has become part of the PACA Trust Assets.

          25.     Defendant PENN DUTCH I has failed and refused to make full payment promptly

  for the commodities, despite demand.

          26.     Defendant PENN DUTCH I violated its PACA Trust obligations to SUN CITY

  by failing to preserve the PACA Trust Assets, and failing to apply those PACA Trust Assets to

  pay the PACA Trust obligation owing to SUN CITY.



                                                  6
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 7 of 27



          27.     Defendant PENN DUTCH I’s continuing failure to maintain the PACA Trust will

  result in irreparable harm to SUN CITY, since there is a great risk the trust funds will be paid to

  other creditors, third parties, or otherwise dissipated by the Defendants. Irreparable harm to

  SUN CITY and resultant instability of produce companies is precisely what Congress sought to

  avoid by enacting the PACA.

          28.     At all material times the Individual Defendants have been in control of PENN

  DUTCH I’s PACA Trust Assets, or a position to control them, and have failed to apply those

  PACA Trust Assets to pay the PACA Trust obligations owed to SUN CITY and other PACA

  trust beneficiaries.

          29.     SUN CITY’S is owed at least $97,899.85 for the subject Produce.



          WHEREFORE, SUN CITY respectfully requests that this Court enter judgment against

  PENN DUTCH I and the other Defendants except for PENN DUTCH II as follows:

          a.      Granting a temporary, preliminary, and permanent injunction enjoining PENN

  DUTCH I,        its agents, officers, directors, subsidiaries, assigns, including the Individual

  Defendants, from dissipating, paying, transferring, assigning or selling any and all assets of

  PENN DUTCH I which are subject to the trust provisions of the PACA, including, without

  limitation, (1) produce, (2) receivables derived from the sale or other disposition of produce, (3)

  money derived from the transfer of produce, and (4) all assets that have been purchased,

  improved, or maintained by the use of monies derived from the sale or other disposition of

  perishable agricultural commodities, until further order of this Court or until written agreement

  signed by Plaintiff’s counsel.




                                                  7
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 8 of 27



         b.        Granting a temporary, preliminary, and permanent injunction freezing PENN

  DUTCH I and the Individual Defendants’ bank accounts and other assets.

         c.    Requiring PENN DUTCH I and the Individual Defendants to immediately deliver a

  complete accounting of its financial condition of PENN DUTCH I to Plaintiff’s attorney, Robert

  E. Goldman, Esq., which shall include the production of financial documents apparently created

  after May 1, 2019, including, without limitation, (1) detailed and summary accounts receivables,

  (2) detailed and summary accounts payable, (3) a general ledger, (4) bank statements and related

  checks, (5) check registers, and (6) credit card statements.

         d.        compelling the Defendants to turnover the PACA trust assets to the PACA trust

  beneficiaries.

         e.        appointing a trustees or receiver to marshal the PACA trust assets, liquidate them,

  and deposit the proceeds from the liquidation of PENN DUTCH I’s PACA trust assets into a the

  PACA Trust Account, and then turnover the PACA trust assets to the PACA trust beneficiaries.

         f.        Awarding pre and post-judgment interest.

         g.        Awarding the Plaintiff court costs and attorneys' fees; and

         h.        Granting such other relief as this Court deems just and proper.

                                               COUNT II

                             Injunctive Relief to Compel Turnover and
                      Disgorgement of PACA Trust Assets re PENN DUTCH II

        (Against all PENN DUTCH II and the other Defendants except for PENN DUTCH I)


         30.       Plaintiff realleges paragraphs 1 through 17 above.

         31.       This action is brought pursuant to the PACA, 7 U.S.C. §499e(c) (the “PACA”),

  and the regulations implementing PACA promulgated by the Secretary of the United States




                                                    8
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 9 of 27



  Department of Agriculture (“USDA”), 7 CRF Part 46 (1987)(“PACA Regulations”). 7 U.S.C.

  §499e(c) provides in pertinent part as follow:

         (2)     Perishable agricultural commodities received by a commission merchant,
         dealer or broker in all transactions, and all inventories of food or other products
         derived from perishable agricultural commodities, and any receivables or
         proceeds from the sale of such commodities of products, shall be held by such
         commission merchant, dealer or broker in trust for the benefit of all unpaid
         suppliers or sellers of such commodities or agents involved in the transaction,
         until such payment of sums owing in connection with such transactions has been
         received by such unpaid suppliers, seller or agents . . . ;

         (3)     . . . When the parties expressly agree to a payment time period different
         from that established by the Secretary, a copy of any such agreement shall be filed
         in the records of each party to the transaction and the terms of payment shall be
         disclosed on invoices, accountings, and other documents relating to the
         transaction.

         (4)     In addition to the method of preserving the benefits of the trust specified
         in paragraph (3), a licensee may use ordinary and usual billing or invoice
         statements to provide notice of the licensee's intent to preserve the trust. The bill
         or invoice statement must include the information required by the last sentence of
         paragraph (3) and contain on the face of the statement the following: "The
         perishable agricultural commodities listed on this invoice are sold subject to the
         statutory trust authorized by section 5(c) of the Perishable Agricultural
         Commodities Act, 1930 (7 U.S.C. 499e(c)). The seller of these commodities
         retains a trust claim over these commodities, all inventories of food or other
         products derived from these commodities, and any receivables or proceeds from
         the sale of these commodities until full payment is received.".

         (5)     The several District Courts of the United States are vested with
         jurisdiction specifically to entertain (I) actions by trust beneficiaries to enforce
         payment from the trust . . . ." [Emphasis supplied].


         32.     SUN CITY sold and delivered the perishable agricultural commodities to PENN

  DUTCH II which are identified on its invoices identified on its Statement attached hereto at

  Exhibit “B,” and PENN DUTCH I accepted the produce.

         33.     Simultaneously with delivering the produce described in each invoice to

  Defendant PENN DUTCH II, SUN CITY delivered to PENN DUTCH II invoices pertaining to




                                                   9
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 10 of 27



   each delivery which included the statutory notice of intent to preserve PACA Trust Benefits,

   specifically:

            “The perishable agricultural commodities listed on this invoice are sold subject to the
           statutory trust authorized by section 5(c) of the Perishable Agricultural Commodities Act,
           1930 (7 U.S.C. 499e(c)). The seller of these commodities retains a trust claim over these
           commodities, all inventories of food or other products derived from these commodities,
           and any receivables or proceeds from the sale of these commodities until full payment is
           received.”

   PENN DUTCH II received and signed the invoices.

           34.     The vast majority of the subject perishable agricultural commodities were grown

   outside the State of Florida, and SUN CITY had purchased a substantial amount of the produce

   from businesses outside the State of Florida.

           35.     Pursuant to the trust provisions of the PACA, at the time of receipt of said

   commodities, a statutory trust was established in favor of SUN CITY as to all commodities

   received by Defendant PENN DUTCH II from the sale of such commodities until full payment is

   made for said commodities by Defendant PENN DUTCH II in the amount of $172,811.16, plus

   interest.

           36.     Defendant PENN DUTCH II sold the subject Produce, and received consideration

   therefore, and such consideration has become part of the PACA Trust Assets.

           37.     Defendant PENN DUTCH II has failed and refused to make full payment

   promptly for the commodities, despite demand.

           38.     Defendant PENN DUTCH II violated its PACA Trust obligations to SUN CITY

   by failing to preserve the PACA Trust Assets, and failing to apply those PACA Trust Assets to

   pay the PACA Trust obligation owing to SUN CITY.

           39.     Defendant PENN DUTCHI II’s continuing failure to maintain the PACA Trust

   will result in irreparable harm to SUN CITY, since there is a great risk the trust funds will be



                                                   10
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 11 of 27



   paid to other creditors, third parties, or otherwise dissipated by the Defendants. Irreparable harm

   to SUN CITY and resultant instability of produce companies is precisely what Congress sought

   to avoid by enacting the PACA.

           40.     At all material times the Individual Defendants have been in control of PENN

   DUTCH II’s PACA Trust Assets, or a position to control them, and have failed to apply those

   PACA Trust Assets to pay the PACA Trust obligations owed to SUN CITY and other PACA

   trust beneficiaries.

           41.     SUN CITY’S is owed at least $172,811.16 for the subject Produce.

           WHEREFORE, SUN CITY respectfully requests that this Court enter judgment against

   PENN DUTCH II and the other Defendants except for PENN DUTCH I as follows:

           a.      Granting a temporary, preliminary, and permanent injunction enjoining PENN

   DUTCH II,       its agents, officers, directors, subsidiaries, assigns, including the Individual

   Defendants, from dissipating, paying, transferring, assigning or selling any and all assets of

   PENN DUTCH II which are subject to the trust provisions of the PACA, including, without

   limitation, (1) produce, (2) receivables derived from the sale or other disposition of produce, (3)

   money derived from the transfer of produce, and (4) all assets that have been purchased,

   improved, or maintained by the use of monies derived from the sale or other disposition of

   perishable agricultural commodities, until further order of this Court or until written agreement

   signed by Plaintiff’s counsel.

           b.      Granting a temporary, preliminary, and permanent injunction freezing PENN

   DUTCH II and the Individual Defendants’ bank accounts and other assets.

           c.    Requiring PENN DUTCH II and the Individual Defendants to immediately deliver a

   complete accounting of its financial condition of PENN DUTCH II to Plaintiff’s attorney,

   Robert E. Goldman, Esq., which shall include the production of financial documents apparently


                                                   11
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 12 of 27



   created after May 1, 2019, including, without limitation, (1) detailed and summary accounts

   receivables, (2) detailed and summary accounts payable, (3) a general ledger, (4) bank statements

   and related checks, (5) check registers, and (6) credit card statements.

          d.        compelling the Defendants to turnover the PACA trust assets to the PACA trust

   beneficiaries.

          e.        appointing a trustees or receiver to marshal the PACA trust assets, liquidate them,

   and deposit the proceeds from the liquidation of PENN DUTCH II’s PACA trust assets into a the

   PACA Trust Account, and then turnover the PACA trust assets to the PACA trust beneficiaries.

          f.        Awarding pre and post-judgment interest.

          g.        Awarding the Plaintiff court costs and attorneys' fees; and

          h.        Granting such other relief as this Court deems just and proper.



                                               COUNT III

                                  Failure to Pay PACA Trust Funds
                            Pursuant to 7 USC §499e(c) re PENN DUTCH I

           (Against PENN DUTCH I and all other Defendants except for PENN DUTCH II)


          42.       Plaintiff realleges paragraphs 1 through 26, and 29 above.

          43.       The Individual Defendants, due to their ownership interest and/or position with

   PENN DUTCH I, did, or reasonably should have, controlled the PACA Trust funds so as to

   make sure the PACA Trust funds were available for the PACA Trust beneficiaries, including

   SUN CITY.

          44.       Defendants’ failure to preserve the statutory PACA Trust has resulted in damages

   to SUN CITY in the amount of at least $97,899.85.




                                                     12
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 13 of 27



          WHEREFORE, SUN CITY respectfully requests that this Court enter judgment against

   PENN DUTCH I and all other Defendants except for PENN DUTCH II for compensatory

   damages, pre-judgment interest, attorney’s fees, court costs, and such other relief as the Court

   deems just and proper.

                                            COUNT IV

                                  Failure to Pay PACA Trust Funds
                            Pursuant to 7 USC §499e(c) re PENN DUTCH II

          (Against PENN DUTCH II and all other Defendants except for PENN DUTCH I)


          45.    Plaintiff realleges paragraphs 1 through 17, 30 – 38, and 41 above.

          46.    The Individual Defendants, due to their ownership interest and/or position with

   PENN DUTCH II, did, or reasonably should have, controlled the PACA Trust funds so as to

   make sure the PACA Trust funds were available for the PACA Trust beneficiaries, including

   SUN CITY.

          47.    Defendants’ failure to preserve the statutory PACA Trust has resulted in damages

   to SUN CITY in the amount of at least $172,811.16.

          WHEREFORE, SUN CITY respectfully requests that this Court enter judgment against

   PENN DUTCH II and all other Defendants except for PENN DUTCH I for compensatory

   damages, pre-judgment interest, attorney’s fees, court costs, and such other relief as the Court

   deems just and proper.

                                             COUNT V

                                 Conversion and Unlawful Retention
                             of PACA Trust Assets by PENN DUTCH III

                                        (Against PENN DUTCH III)

          48.    Plaintiff reallege paragraphs 1 through 47 above.



                                                 13
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 14 of 27



           49.     Plaintiff is PACA Trust Beneficiary of PENN DUTCH I and PENN DUTCH II.

           50.     At all material times, PENN DUTCH III knew or should have known that PENN

   DUTCH I and PENN DUTCH II were engaged in the business of purchasing and selling

   Produce, and had actual or alternatively constructive notice of the statutory trust referred to

   herein as the “PACA.”

           51.     Based upon information and belief, PENN DUTCH I and PENN DUTCH II

   transferred assets derived from the sale of produce (“PACA Trust Assets”) to PENN DUTCH III.

           52.     At the time PENN DUTCH III received PACA Trust Assets of PENN DUTCH I

   and PENN DUTCH II, it knew, or should have known via a reasonable and diligent inquiry, that

   PENN DUTCH I and PENN DUTCH II were experiencing financial difficulties and unable to

   fully pay all its produce suppliers within the PACA’s maximum payment terms of 30-days, and

   so was in breach of its PACA trust obligations to its PACA Trust Beneficiaries.

           53.     The subject PACA Trust Assets taken by PENN DUTCH III belong to the PACA

   Trust Beneficiaries, including Plaintiff.

           54.     PENN DUTCH III continues to hold the subject PACA Trust Assets, despite

   Plaintiff’s demand having been made for their return.

           55.     PENN DUTCH III is not a bona fide purchaser for value of the subject PACA

   Trust Assets without notice of PENN DUTCH I and PENN DUTCH II’s breach of their PACA

   trust obligations.

           56.     PENN DUTCH III’s receipt of the subject PACA Trust Assets has resulted in the

   Plaintiff suffering monetary damages.




                                                  14
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 15 of 27



          WHEREFORE, Plaintiff demand that judgment be entered against PENN DUTCH III for

   the amount of the subject PACA Trust Assets received by PENN DUTCH III, for pre-judgment

   interest, for court costs, and for such other relief as the Court deems proper.



                                               COUNT VI

                           Unjust Enrichment, and Request Imposition
                      of Equitable Lien, and for Foreclosure of Equitable Lien

                                   (Against PENN DUTCH PLAZA)


          57.     Plaintiff realleges paragraphs 1 through 56 above.

          58.     PENN DUTCH PLAZA owns the following real property in Broward County,

   Florida (hereinafter the “subject property”):

   Property 1:

          STREET: 3105-3285 N STATE ROAD 7, MARGATE FL 33063

          LEGAL: MARGATE PLAZA NO.1 132-50 B PAR A, LESS POR DESC AS COMM

   AT NORTHERNMOST SE COR OF SAID PLAT N 162 TO POB,W 165,N 210,E 165, S 210

   TO POB,LESS PARCELS A,C,D & E AS DESC IN OR 17838/295 & LESS MARGATE

   PLAZA OUTPARCEL & LESS POR DESC AS COMM AT N MOST SE COR PAR A,N

   644.67 TO POB,N 200,W 165,S 200,E 165 TO POB

   Property 2:

          LEGAL: MARGATE PLAZA NO.1 132-50 B POR PAR A DESC AS: COMM NW

   COR OF SAID PLAT,E 292.55,S 501.01, S 369.58 TO POB,E 165, S 272.67, W 165, N 272.67

   TO POB AKA:MARGATE PLAZA OUTPARCEL




                                                    15
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 16 of 27



          59.       Based upon information and belief, at a time that PENN DUTCH I and PENN

   DUTCH II were in breach of their PACA trust obligations to SUN CITY, they transferred PACA

   trust funds to DUTCH PLAZA, which then used the PACA trust funds to benefit, improve,

   and/or maintain the subject real property; thus, SUN CITY has an interest in the subject real

   property.

          60.       An equitable lien on the subject real property should be imposed to prevent unjust

   enrichment of PENN DUTCH PLAZA.

          WHEREFORE, SUN CITY respectfully requests that this Court enter judgment as

   follows:

          a.        Imposition of an equitable lien on the subject real property to prevent unjust

   enrichment.

          b.        For the foreclosure upon the equitable lien.

          c.        Award Plaintiff court costs and attorneys' fees.

          d.        Grant such other relief as this Court deems just and proper.



                                                COUNT VI

                          Unjust Enrichment, and Request for Imposition of
               Constructive Trust, and for Foreclosure and/or Partition of Real Property

                                    (Against PENN DUTCH PLAZA)

          61.       Plaintiff realleges paragraphs 1 through 56 above.

          62.       PENN DUTCH PLAZA owns the following real property in Broward County,

   Florida (hereinafter referred to as the subject real property):

   Property 1:

          STREET: 3105-3285 N STATE ROAD 7, MARGATE FL 33063



                                                     16
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 17 of 27



          LEGAL: MARGATE PLAZA NO.1 132-50 B PAR A, LESS POR DESC AS COMM

   AT NORTHERNMOST SE COR OF SAID PLAT N 162 TO POB,W 165,N 210,E 165, S 210

   TO POB,LESS PARCELS A,C,D & E AS DESC IN OR 17838/295 & LESS MARGATE

   PLAZA OUTPARCEL & LESS POR DESC AS COMM AT N MOST SE COR PAR A,N

   644.67 TO POB,N 200,W 165,S 200,E 165 TO POB

   Property 2:

          LEGAL: MARGATE PLAZA NO.1 132-50 B POR PAR A DESC AS: COMM NW

   COR OF SAID PLAT,E 292.55,S 501.01, S 369.58 TO POB,E 165, S 272.67, W 165, N 272.67

   TO POB AKA:MARGATE PLAZA OUTPARCEL


          63.       PENN DUTCH I and PENN DUTCH II promised to repay SUN CITY and other

   PACA trust beneficiaries.

          64.       Based upon information and belief, PENN DUTCH I and PENN DUTCH II

   transferred PACA trust assets to PENN DUTCH PLAZA, which then used them to benefit,

   improve, and/or maintain the subject real property; thus, SUN CITY has an interest in the subject

   real property.

          65.       PENN DUTCH I and PENN DUTCH II had a confidential relationship with SUN

   CITY and other PACA trust beneficiaries.

          66.       A constructive trust should be imposed on the subject real property to prevent

   unjust enrichment of Defendants.

          WHEREFORE, SUN CITY respectfully requests that this Court enter judgment against

   PENN DUTCH PLAZA as follows:

          a.        Imposition of a constructive trust on the subject real property to prevent unjust

   enrichment.



                                                   17
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 18 of 27



          b.      For the foreclosure upon the equitable lien.

          c.      Award Plaintiff court costs and attorneys’ fees.

          d.      Grant such other relief as this Court deems just and proper.



                                               COUNT V

                                          Declaratory Relief

         (Against all Defendants other than PENN DUTCH III and PENN DUTCH PLAZA)


          67.     Plaintiff realleges paragraphs 1 through 23 above.

          68.     This is an action for declaratory judgment within the meaning of 28 U.S.C. §2201

   for the purpose of determining the rights, duties, entitlement, status and other legal relations

   between the parties regarding PENN DUTCH I and PENN DUTCH II’s inventory, accounts, and

   proceeds therefrom, under and pursuant to the PACA.

          69.     A dispute and actual controversy has arisen between Plaintiff and the Defendants

   regarding their relative rights to and ownership of monies received or to be received by the

   Defendants as proceeds, either directly or indirectly, from SUN CITY’s sale of perishable

   agricultural commodities to Defendants PENN DUTCH I and PENN DUTCH II, and Plaintiff is

   in doubt as to its rights, necessitating a judicial declaration as to the parties respective rights,

   duties, and entitlements in and to said proceeds.

          70.     SUN CITY, since it has established a qualified PACA claim, is entitled to a

   judicial declaration that the Defendants have breached their PACA trust obligations to SUN

   CITY, and of the amount it is owed from the PACA Trust Funds.

          WHEREFORE, SUN CITY respectfully requests that this Court enter judgment against

   the Defendants other than PENN DUTCH III and PENN DUTCH PLAZA as follows:



                                                   18
Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page 19 of 27



          a.      Declare that Plaintiff SUN CITY has a valid, perfected PACA Trust claim against

   the Defendants in the sum of $270,711.01, and that the Defendants have failed to preserve the

   PACA Trust Assets, and declare which assets are PACA trust assets.

          b.      Award the Plaintiff court costs and attorneys' fees.

          c.      Grant such other relief as this Court deems just and proper.



                                    DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by jury as to all issues so triable.




                                          By:      s/Robert E. Goldman
                                                  Robert E. Goldman, Esq. (FB#740799)
                                                  Robert@goldmanlaw.com
                                                  LAW OFFICE OF ROBERT E. GOLDMAN
                                                  1 East Broward Blvd., Ste. 700
                                                  Fort Lauderdale, FL 33301
                                                  Tel: (954) 745-7450
                                                  Fax: (954) 745-7460
                                                  Attorney for Plaintiff SUN CITY




                                                     19
      Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page PAGE
                                                                               20 of 27
                                                                                      1



                                                                    STATEMENT DATE
                                                                        9/18/2019


                                                                       CUSTOMER
                                                                          51702


PENN DUTCH FOOD                                                       SALESPERSON
CENTER, INC.                                           SCP                    009
3950 N. 28TH TERRACE
HOLLYWOOD       FL 33020
                                                                         TERMS
                                                                       NET 10 DAYS




                     TRANSACTION
      DATE         NUMBER      TYPE   CUSTOMER PO     CHARGE       PAYMENT           BALANCE
    07/11/2019     525014     INV                     $ 3,077.00                    $ 3,077.00
    07/13/2019     526105     INV                     $ 2,224.75                    $ 2,224.75
    07/15/2019     526311     INV                     $ 3,918.65                    $ 3,918.65
    07/16/2019     526797     INV                     $ 3,477.65                    $ 3,477.65
    07/17/2019     527189     INV                     $ 1,261.10                    $ 1,261.10
    07/19/2019     528249     INV                      $ 793.55                       $ 793.55
    07/25/2019     530604     C/M                       $ 69.50-                      $ 724.05
    07/20/2019     528737     INV                     $ 3,576.80                    $ 3,576.80
    07/22/2019     528875     INV                     $ 1,622.20                    $ 1,622.20
    07/23/2019     529465     INV                     $ 3,226.45                    $ 3,226.45
    07/24/2019     529928     INV                     $ 1,778.50                    $ 1,778.50
    07/26/2019     530992     INV                     $ 1,471.45                    $ 1,471.45
    07/27/2019     531481     INV                     $ 2,523.80                    $ 2,523.80
    07/27/2019     531546     INV                      $ 388.50                       $ 388.50
    07/29/2019     531661     INV                     $ 4,094.80                    $ 4,094.80
    08/15/2019     538906     C/M                       $ 11.85-                    $ 4,082.95
    09/18/2019     551752     C/M                       $ 26.95-                    $ 4,056.00
    07/30/2019     532186     INV                     $ 3,478.40                    $ 3,478.40
    09/18/2019     551753     C/M                      $ 194.25-                    $ 3,284.15
    08/01/2019     533240     INV                     $ 3,228.20                    $ 3,228.20
    08/02/2019     533714     INV                     $ 1,483.45                    $ 1,483.45
    08/03/2019     534257     INV                     $ 1,909.95                    $ 1,909.95




                            EX. A-1                  CURRENT       PAST DUE         AMOUNT DUE
      Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page PAGE
                                                                               21 of 27
                                                                                      2



                                                                     STATEMENT DATE
                                                                         9/18/2019


                                                                        CUSTOMER
                                                                           51702


PENN DUTCH FOOD                                                        SALESPERSON
CENTER, INC.                                                                   009
3950 N. 28TH TERRACE
HOLLYWOOD       FL 33020
                                                                          TERMS
                                                                        NET 10 DAYS




                     TRANSACTION
      DATE         NUMBER      TYPE   CUSTOMER PO     CHARGE        PAYMENT           BALANCE
    08/03/2019     534258     INV                      $ 210.00                        $ 210.00
    08/05/2019     534441     INV                     $ 4,054.70                     $ 4,054.70
    08/07/2019     535225     INV                     $ 2,598.60                     $ 2,598.60
    08/09/2019     536485     C/M                      $ 239.50-                     $ 2,359.10
    08/08/2019     535735     INV                     $ 4,648.30                     $ 4,648.30
    08/14/2019     538433     C/M                       $ 33.60-                     $ 4,614.70
    08/10/2019     536879     INV                     $ 2,237.90                     $ 2,237.90
    08/12/2019     537188     INV                     $ 2,276.60                     $ 2,276.60
    09/18/2019     551754     C/M                       $ 34.95-                     $ 2,241.65
    08/13/2019     537626     INV                     $ 3,345.40                     $ 3,345.40
    08/16/2019     539498     C/M                      $ 275.10-                     $ 3,070.30
    09/03/2019     545347     C/M                         $ 2.30-                    $ 3,068.00
    08/14/2019     538128     INV                     $ 2,555.80                     $ 2,555.80
    08/16/2019     539292     INV                     $ 2,110.05                     $ 2,110.05
    08/23/2019     542073     C/M                       $ 31.90-                     $ 2,078.15
    08/17/2019     539781     INV                     $ 2,682.95                     $ 2,682.95
    08/17/2019     539782     INV                      $ 150.00                        $ 150.00
    08/19/2019     539958     INV                     $ 2,870.40                     $ 2,870.40
    08/21/2019     541035     C/M                      $ 193.75-                     $ 2,676.65
    08/20/2019     540370     INV                     $ 3,381.00                     $ 3,381.00
    08/23/2019     542004     C/M                      $ 259.50-                     $ 3,121.50
    08/21/2019     540765     INV                     $ 2,858.60                     $ 2,858.60




                                                     CURRENT        PAST DUE         AMOUNT DUE


                           EX. A-2
      Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page PAGE
                                                                               22 of 27
                                                                                      3



                                                                       STATEMENT DATE
                                                                           9/18/2019


                                                                          CUSTOMER
                                                                             51702


PENN DUTCH FOOD                                                          SALESPERSON
CENTER, INC.                                                                      009
3950 N. 28TH TERRACE
HOLLYWOOD       FL 33020
                                                                            TERMS
                                                                          NET 10 DAYS




                     TRANSACTION
      DATE         NUMBER       TYPE   CUSTOMER PO    CHARGE        PAYMENT              BALANCE
    09/18/2019     551755      C/M                       $ 31.80-                       $ 2,826.80
    08/22/2019     541252      INV                    $ 2,035.45                        $ 2,035.45
    08/23/2019     541835      INV                    $ 1,851.00                        $ 1,851.00
    08/27/2019     543512      C/M                       $ 49.75-                       $ 1,801.25
    08/24/2019     542441      INV                    $ 2,556.35                        $ 2,556.35
    08/28/2019     543776      C/M                       $ 80.95-                       $ 2,475.40
    08/26/2019     542551      INV                    $ 3,335.85                        $ 3,335.85
    08/26/2019     542730      INV                     $ 124.00                           $ 124.00
    08/27/2019     543103      INV                    $ 2,390.35                        $ 2,390.35
    08/28/2019     543616      INV                    $ 2,887.00                        $ 2,887.00
    08/29/2019     544082      INV                    $ 3,613.05                        $ 3,613.05
    09/03/2019     545482      C/M                    $ 1,078.50-                       $ 2,534.55
    09/05/2019     546447      C/M                     $ 210.00-                        $ 2,324.55
    08/29/2019     544083      INV                     $ 950.40                           $ 950.40
    08/30/2019     544529      INV                    $ 1,432.05                        $ 1,432.05
     CUSTOMER       51702      TOTAL                 $ 97,866.85




                                                     CURRENT        PAST DUE            AMOUNT DUE

                                                         $ 0.00     $ 97,866.85          $ 97,866.85




                            EX. A-3
     Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page PAGE
                                                                              23 of 27
                                                                                     1



                                                                    STATEMENT DATE
                                                                        9/18/2019


                                                                        CUSTOMER
                                                                           51703


PENN DUTCH FOOD                                                       SALESPERSON
CENTER II, INC.                                       SCP                      009
3950 NORTH 28TH TERRACE
HOLLYWOOD       FL 33020
                                                                         TERMS
                                                                       NET 10 DAYS




                    TRANSACTION
      DATE        NUMBER    TYPE      CUSTOMER PO    CHARGE        PAYMENT            BALANCE
    07/11/2019   524996    INV                       $ 1,719.85                      $ 1,719.85
    07/18/2019   527793    C/M                        $ 115.00-                      $ 1,604.85
    09/18/2019   524996    PYM                                     $ 310.69-         $ 1,294.16
    09/18/2019   524996    15                         $ 310.69                       $ 1,604.85
    07/12/2019   525544    INV                       $ 4,623.45                      $ 4,623.45
    07/19/2019   528425    C/M                        $ 719.70-                      $ 3,903.75
    07/12/2019   525645    INV                        $ 719.70                         $ 719.70
    07/13/2019   526096    INV                       $ 3,032.75                      $ 3,032.75
    09/18/2019   551761    C/M                        $ 123.55-                      $ 2,909.20
    07/15/2019   526273    INV                       $ 1,465.85                      $ 1,465.85
    09/18/2019   551762    C/M                        $ 226.45-                      $ 1,239.40
    07/16/2019   526839    INV                       $ 3,103.95                      $ 3,103.95
    07/22/2019   529242    C/M                          $ 35.50-                     $ 3,068.45
    07/17/2019   527203    INV                       $ 1,311.45                      $ 1,311.45
    07/18/2019   527679    INV                       $ 3,324.20                      $ 3,324.20
    07/23/2019   529672    C/M                       $ 1,207.90-                     $ 2,116.30
    07/19/2019   528180    INV                       $ 3,955.55                      $ 3,955.55
    07/20/2019   528774    INV                       $ 2,412.30                      $ 2,412.30
    07/26/2019   531092    C/M                          $ 15.45-                     $ 2,396.85
    07/30/2019   532555    C/M                           $ 6.00-                     $ 2,390.85
    07/22/2019   528985    INV                       $ 3,584.60                      $ 3,584.60
    07/26/2019   531282    C/M                          $ 31.45-                     $ 3,553.15




                                                    CURRENT        PAST DUE          AMOUNT DUE




                            EX. B-1
     Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page PAGE
                                                                              24 of 27
                                                                                     2



                                                                   STATEMENT DATE
                                                                       9/18/2019


                                                                      CUSTOMER
                                                                         51703


PENN DUTCH FOOD                                                      SALESPERSON
CENTER II, INC.                                                              009
3950 NORTH 28TH TERRACE
HOLLYWOOD       FL 33020
                                                                        TERMS
                                                                      NET 10 DAYS




                    TRANSACTION
      DATE        NUMBER    TYPE      CUSTOMER PO    CHARGE       PAYMENT           BALANCE
    07/23/2019   529432    INV                       $ 3,345.90                    $ 3,345.90
    07/30/2019   532618    C/M                        $ 437.85-                    $ 2,908.05
    07/24/2019   529941    INV                       $ 1,832.80                    $ 1,832.80
    07/24/2019   529942    INV                        $ 741.60                       $ 741.60
    07/25/2019   530357    INV                       $ 1,138.55                    $ 1,138.55
    07/26/2019   530936    INV                       $ 6,343.00                    $ 6,343.00
    08/01/2019   533344    C/M                        $ 437.85-                    $ 5,905.15
    07/27/2019   531451    INV                       $ 3,026.55                    $ 3,026.55
    08/02/2019   533888    C/M                         $ 38.70-                    $ 2,987.85
    07/29/2019   531704    INV                       $ 1,745.05                    $ 1,745.05
    08/15/2019   538908    C/M                         $ 59.50-                    $ 1,685.55
    07/30/2019   532199    INV                       $ 2,026.50                    $ 2,026.50
    08/06/2019   534998    C/M                         $ 59.60-                    $ 1,966.90
    08/07/2019   535390    C/M                        $ 259.00-                    $ 1,707.90
    07/31/2019   532711    INV                       $ 2,193.25                    $ 2,193.25
    08/15/2019   538905    C/M                         $ 65.50-                    $ 2,127.75
    08/01/2019   533200    INV                       $ 1,587.90                    $ 1,587.90
    08/02/2019   533724    INV                       $ 4,315.85                    $ 4,315.85
    08/09/2019   536743    C/M                         $ 49.00-                    $ 4,266.85
    08/02/2019   533725    INV                       $ 2,508.00                    $ 2,508.00
    08/03/2019   534318    INV                       $ 3,718.25                    $ 3,718.25
    08/03/2019   534319    INV                        $ 246.00                       $ 246.00




                                                    CURRENT       PAST DUE         AMOUNT DUE




                            EX. B-2
     Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page PAGE
                                                                              25 of 27
                                                                                     3



                                                                   STATEMENT DATE
                                                                       9/18/2019


                                                                      CUSTOMER
                                                                         51703


PENN DUTCH FOOD                                                      SALESPERSON
CENTER II, INC.                                                              009
3950 NORTH 28TH TERRACE
HOLLYWOOD       FL 33020
                                                                        TERMS
                                                                      NET 10 DAYS




                    TRANSACTION
      DATE        NUMBER      TYPE   CUSTOMER PO     CHARGE       PAYMENT           BALANCE
    08/05/2019   534530      INV                     $ 1,810.35                    $ 1,810.35
    08/12/2019   537303      C/M                      $ 153.50-                    $ 1,656.85
    08/06/2019   534781      INV                     $ 2,807.80                    $ 2,807.80
    08/13/2019   537870      C/M                       $ 28.90-                    $ 2,778.90
    08/07/2019   535288      INV                     $ 2,624.85                    $ 2,624.85
    08/08/2019   535724      INV                     $ 5,639.30                    $ 5,639.30
    08/14/2019   538444      C/M                       $ 19.50-                    $ 5,619.80
    08/09/2019   536325      INV                     $ 3,778.60                    $ 3,778.60
    08/15/2019   538854      C/M                      $ 215.50-                    $ 3,563.10
    08/10/2019   536919      INV                     $ 2,548.60                    $ 2,548.60
    08/10/2019   536920      INV                      $ 198.00                       $ 198.00
    08/12/2019   537129      INV                     $ 2,385.30                    $ 2,385.30
    08/13/2019   537635      INV                      $ 971.45                       $ 971.45
    08/14/2019   538150      INV                     $ 2,080.70                    $ 2,080.70
    08/20/2019   540547      C/M                      $ 138.25-                    $ 1,942.45
    08/15/2019   538776      INV                     $ 1,907.75                    $ 1,907.75
    08/16/2019   539318      INV                     $ 5,745.20                    $ 5,745.20
    08/21/2019   541042      C/M                      $ 433.50-                    $ 5,311.70
    08/21/2019   541043      C/M                       $ 82.50-                    $ 5,229.20
    08/17/2019   539808      INV                     $ 3,509.25                    $ 3,509.25
    08/17/2019   539809      INV                      $ 102.00                       $ 102.00
    08/19/2019   540055      INV                     $ 1,574.95                    $ 1,574.95




                                                    CURRENT       PAST DUE         AMOUNT DUE




                          EX. B-3
     Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page PAGE
                                                                              26 of 27
                                                                                     4



                                                                   STATEMENT DATE
                                                                       9/18/2019


                                                                      CUSTOMER
                                                                         51703


PENN DUTCH FOOD                                                      SALESPERSON
CENTER II, INC.                                                              009
3950 NORTH 28TH TERRACE
HOLLYWOOD       FL 33020
                                                                        TERMS
                                                                      NET 10 DAYS




                    TRANSACTION
      DATE        NUMBER    TYPE     CUSTOMER PO     CHARGE       PAYMENT           BALANCE
    08/20/2019   540410    INV                       $ 2,395.45                    $ 2,395.45
    08/20/2019   540411    INV                       $ 3,060.00                    $ 3,060.00
    08/21/2019   540805    INV                       $ 1,765.45                    $ 1,765.45
    08/27/2019   543258    C/M                         $ 84.30-                    $ 1,681.15
    08/27/2019   543482    C/M                         $ 44.85-                    $ 1,636.30
    08/22/2019   541222    INV                       $ 2,179.10                    $ 2,179.10
    08/23/2019   541793    INV                       $ 6,185.25                    $ 6,185.25
    08/27/2019   543499    C/M                        $ 112.80-                    $ 6,072.45
    08/24/2019   542349    INV                       $ 2,678.20                    $ 2,678.20
    08/26/2019   542628    INV                       $ 2,378.65                    $ 2,378.65
    08/26/2019   542629    INV                        $ 380.16                       $ 380.16
    08/27/2019   543053    INV                       $ 2,484.95                    $ 2,484.95
    08/28/2019   543592    INV                       $ 2,022.90                    $ 2,022.90
    08/28/2019   543593    INV                        $ 638.70                       $ 638.70
    08/29/2019   543956    INV                       $ 2,490.25                    $ 2,490.25
    09/05/2019   546457    C/M                         $ 54.30-                    $ 2,435.95
    08/30/2019   544462    INV                       $ 5,243.10                    $ 5,243.10
    09/04/2019   545921    C/M                        $ 116.40-                    $ 5,126.70
    08/31/2019   544943    INV                       $ 2,630.50                    $ 2,630.50
    09/01/2019   545068    INV                        $ 905.10                       $ 905.10
    09/04/2019   545674    INV                       $ 1,437.80                    $ 1,437.80
    09/05/2019   546188    INV                       $ 2,088.95                    $ 2,088.95




                                                    CURRENT       PAST DUE         AMOUNT DUE




                           EX. B-4
     Case 0:19-cv-62332-MGC Document 1 Entered on FLSD Docket 09/18/2019 Page PAGE
                                                                              27 of 27
                                                                                     5



                                                                        STATEMENT DATE
                                                                            9/18/2019


                                                                           CUSTOMER
                                                                              51703


PENN DUTCH FOOD                                                           SALESPERSON
CENTER II, INC.                                                                    009
3950 NORTH 28TH TERRACE
HOLLYWOOD       FL 33020
                                                                             TERMS
                                                                           NET 10 DAYS




                    TRANSACTION
      DATE        NUMBER     TYPE    CUSTOMER PO     CHARGE           PAYMENT             BALANCE
    09/05/2019   546189    INV                         $ 375.00                            $ 375.00
    09/05/2019   546190    INV                        $ 1,269.00                         $ 1,269.00
    09/05/2019   546252    INV                         $ 550.00                            $ 550.00
    09/07/2019   547226    INV                        $ 4,830.00                         $ 4,830.00
    09/12/2019   549107    C/M                           $ 25.95-                        $ 4,804.05
    09/09/2019   547432    INV                        $ 1,750.85                         $ 1,750.85
    09/10/2019   547684    INV                        $ 1,536.15                         $ 1,536.15
    09/11/2019   548304    INV                        $ 1,533.35                         $ 1,533.35
    09/12/2019   548770    INV                        $ 2,643.20                         $ 2,643.20
    09/17/2019   551286    C/M                           $ 25.55-                        $ 2,617.65
    09/18/2019   551704    C/M                           $ 22.60-                        $ 2,595.05
    09/13/2019   549568    INV                        $ 6,205.70                         $ 6,205.70
    09/17/2019   551317    C/M                           $ 93.00-                        $ 6,112.70
    09/18/2019   551705    C/M                           $ 31.00-                        $ 6,081.70
    09/14/2019   550276    INV                        $ 6,220.90                         $ 6,220.90
    09/18/2019   551765    C/M                         $ 210.00-                         $ 6,010.90
    09/16/2019   550683    INV                        $ 5,883.15                         $ 5,883.15
    09/18/2019   551766    C/M                         $ 345.60-                         $ 5,537.55
    09/17/2019   551104    INV                        $ 3,468.40                         $ 3,468.40
     CUSTOMER      51703   TOTAL                    $ 172,811.16




                                                     CURRENT         PAST DUE            AMOUNT DUE

                                                    $ 25,226.95     $ 147,584.21          $ 172,811.16




                           EX. B-5
